
	
		I
		112th CONGRESS
		1st Session
		H. R. 3594
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Walsh of Illinois
			 (for himself, Mr. Huelskamp,
			 Mr. Gingrey of Georgia,
			 Mr. Conaway,
			 Mr. Posey,
			 Mr. King of Iowa,
			 Mr. Barton of Texas,
			 Mr. Westmoreland,
			 Mr. Duncan of South Carolina, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To express the sense of the Congress that the United
		  States should not adopt any treaty that poses a threat to national sovereignty
		  or abridges any rights guaranteed by the United States Constitution, such as
		  the right to keep and bear arms, and to withhold funding from the United
		  Nations unless the President certifies that the United Nations has not taken
		  action to restrict, attempt to restrict, or otherwise adversely infringe upon
		  the rights of individuals in the United States to keep and bear arms, or
		  abridge any of the other constitutionally protected rights of citizens of the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Second Amendment Protection Act of
			 2011.
		2.Sense of the
			 Congress
			(a)FindingsThe Congress finds that—
				(1)it is the constitutional power of Congress
			 to determine United States foreign policy through the ratification of
			 international treaties and adoption of laws;
				(2)by prematurely signing treaties and
			 executive agreements, Presidents of the United States have opened the door for
			 international organizations to unilaterally regulate the lives of citizens of
			 the United States;
				(3)these
			 international agreements, laws, and regulations are being applied domestically
			 in the United States through the Supremacy Clause, which states, This
			 Constitution, and the Laws of the United States which shall be made in
			 Pursuance thereof; and all Treaties made, or which shall be made, under the
			 Authority of the United States, shall be the supreme Law of the Land; and the
			 Judges in every State shall be bound thereby, any Thing in the Constitution or
			 Laws of any State to the contrary notwithstanding;
				(4)the Supremacy
			 Clause is useful to supersede conflicting Federal and State laws;
				(5)international and
			 transnational organizations force their rules on people of the United States
			 through conventions, multilateral agreements, and nonratified treaties, such as
			 agreements that affect the private ownership of firearms by law-abiding
			 citizens; and
				(6)United States
			 sovereignty is risked by domestic legal applicability of international treaties
			 and executive agreements that have not been voted on and congressionally
			 adopted through formal processes which pose a threat to national sovereignty
			 and the liberty of the people of the United States, including fundamental
			 rights guaranteed under the United States Constitution, such as the right to
			 keep and bear arms.
				(b)Sense of the
			 CongressThat it is the sense
			 of the Congress that the United States should not adopt any treaty that poses a
			 threat to national sovereignty or abridges the rights guaranteed by the United
			 States Constitution, such as the right to keep and bear arms, and should cease
			 the provision of financial support to any entity that does so.
			3.Conditional
			 prohibition on United Nations funding
			(a)In
			 generalNotwithstanding any
			 other provision of law, the United States may not provide any funding to the
			 United Nations for a fiscal year unless, before the last day of the preceding
			 fiscal year, the President makes the certification described in subsection
			 (b).
			(b)CertificationThe
			 certification described in this subsection is a certification submitted to the
			 Congress by the President, that states that the United Nations has not taken
			 action to restrict, attempt to restrict, or otherwise adversely infringe on the
			 rights of individuals in the United States to possess a firearm or ammunition,
			 including by imposing burdens on international commerce, or abridge any of the
			 other constitutionally protected rights of citizens of the United
			 States.
			
